Douglas, J.,
concurring in judgment only. The only question in this case is whether a board of county commissioners may consider, as a factor, the impact on schools when evaluating annexation petitions. Because the answer to this question is clearly in the negative, we should just answer “no,” cite Lariccia v. Mahoning Cty. Bd. of Commrs. (1974), 38 Ohio St.2d 99, 67 O.O.2d 97, 310 N.E.2d 257, and Middletown v. McGee (1988), 39 Ohio St.3d 284, 530 N.E.2d 902, and refrain from discussing issues not raised by the parties (R.C. 3311.06) and from criticizing the court of appeals when such criticism is confusing, unnecessary, and unwarranted.
The law is clear. It has consistently been the policy of the General Assembly and, consequently, this court, that annexation is to be encouraged. In this regard, the General Assembly did not intend to vest authority in a board of county commissioners to consider the impact on schools in annexation proceedings. Had that been the intent of the legislature, it could have easily and expressly said so.
V/ith regard to the dissent, I have two comments.
I
The dissent says that “[njothing in the annexation statute or case law prohibits the board from considering school issues when determining what is for the general good of the territory.” In addition, the dissent says that “[a]ny school-related issues raised at an annexation hearing that do not involve the transfer of school districts may and should be considered by the board of commissioners in .determining what is for the general good of the territory.”
To accept these propositions would require ignoring a long line of public policy pronouncements from the General Assembly as well as disregarding substantial case law through which this court has mandated and enforced those pronouncements. Further, if the position on the school issue advocated by the dissent were accepted, such a decision would have a serious and dramatic detrimental effect on annexations of land in this state. In fact, for all practical purposes, annexations would be at an end. There will always be a voice or two, or more, who will say, “Not in my backyard.”
*619II
The dissent also says:
“Educational services are of great importance to Ohio residents. They impact not only the children who attend the schools, but, through the children’s interaction with families, neighbors, and businesses, educational services also affect the surrounding community at every level. The relative quality of school services can have a much greater long-term effect on a territory and its residents than do other public services. Educational services affect property values, crime rates, employment rates, and many other socio-economic factors that may benefit or harm the territory seeking to be annexed.”
The dissent has it exactly right. In fact, that is what DeRolph v. State (1997), 78 Ohio St.3d 193, 677 N.E.2d 733, was all about.
Conclusion
Because the majority says more than is necessary, thereby blurring the critical issue presented by this case, I concur in judgment only.